DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-10, 12-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a device comprising “first button data indicating a request to disable the microphone; based on the first state data, that the microphone is enabled; cause the microphone to be disabled; store second state data indicating that the microphone is disabled; send, to the LED driver, first LED data that causes the light source to output a first light pattern, the first light pattern indicating that the microphone is disabled; and send, to the processor, status data indicating that the microphone is disabled”, in combination with the other limitations of the claim.

Dependent claims 2-3 are allowed by virtue of its dependency.

Regarding claim 4. the prior art fails to teach or reasonably suggest a method comprising “sending, by the controller to a processor of the device configured to generate processed data by processing the sensor data and execute an application that receives the processed sensor data, first output data indicating that the sensor is disabled, the controller being separate from and coupled with the processor”, in combination with the other limitations of the claim.

Dependent claims 5-10, 21 are allowed by virtue of its dependency.

Regarding claim12. the prior art fails to teach or reasonably suggest a device comprising “a controller separate from and coupled with the processor and configured to: store first state data indicating a state of a sensor configured to generate the sensor data, based at least in part on the first state data, that the sensor is enabled; cause the sensor to be disabled; store second state data indicating that the sensor is disabled; and send, to the processor, first output data indicating that the sensor is disabled”, in combination with the other limitations of the claim.

Dependent claims 13-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831